DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 8/18/2021 is acknowledged.  The traversal is on the ground(s) that the technical feature is a shared technical feature between the groups and the claims are therefore not restrictable.  This is not found persuasive because while it is agreed that the technical feature is a shared technical feature, the technical feature is not a special technical feature in light of the prior art cited.  As such, per MPEP 1893.03(d), the claims do not provide a contribution over the prior art and the claims are restrictable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods and devices, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antiglare film formed from a curable composition of an (meth)acrylic polymer and (meth)acrylic monomer or oligomer, resulting in a phase separated structure for the antiglare layer, does not reasonably provide enablement for any material capable of exhibiting the claimed properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3 can be used as claimed and whether claims 1-3 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3 read on any material capable of meeting the limitations, including polysiloxanes, polystyrene, polyolefins, and the like while the specification discloses a curable composition of an (meth)acrylic polymer 
	(b) There is no direction or guidance presented for other materials such as polysiloxanes, polystyrene, polyolefins, and the like.
	(c) There is an absence of working examples concerning other materials such as polysiloxanes, polystyrene, polyolefins, and the like.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3.   Claims 4-7 are rejected as being ultimately dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 recite the limitation “types” and “type”.  The addition of the word “type” or “types” extends the scope of the claims so as to render them indefinite since it is unclear what “type” or “types” is intended to convey. The addition of the word “type” or “types” to the  Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Claims 4-6 are rejected as being dependent on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase et al. (JP 2009-157234).
Murase discloses an antiglare film.  Concerning claim 1 and 2, Murase discloses the antiglare film comprises a substrate and an antiglare coating, wherein the film has a reflectance of 1.2% and a transmission image clarity of 25% (Examples 1-3).  Regarding claim 3, the substrate is transparent and the antiglare coating comprises a curable composition of a curable resin precursor and can further comprise a polymer component (para. 0020-0024).  Concerning claim 6, the curable resin precursor can be a polyfunctional (meth)acrylate and the like (para. 0025-0026).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US 8917452.
Ohashi discloses an optical diffusion film.  Concerning claims 1 and 2, Ohashi discloses the optical diffusion film has a transmission image sharpness of 50.1% or 32% and a reflectance of 0.75% or 0.59% (Table 1, Examples 2 and 3).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki (US 20120013987).
Oki discloses a light scattering sheet.  Concerning claims 1-3, Oki discloses the light scattering sheet comprises a transparent support and a light scattering layer formed on the support, wherein the light scattering layer is formed from a composition comprising a polymer resin and a curable resin precursor (para. 0127, Coating liquid A-1, Examples 1-4; FIG. 9).  The resulting sheet has an image clarity of 18 to 25%.  The ratio of the polymer components to the curable components is about 53/47, which is within the disclosed range in the instant application.  Given that the composition has the same materials that are within the range disclosed in the specification, the reflectance would be within the claimed ranges.  Regarding claim 4, the polymer resin and the curable resin precursor form a layer that is phase separated by spinodal decomposition (para. 0063).  With respect to claims 5 and 6, the polymer component is an acrylic resin and the curable resin is a polyfunctional acrylate (para. 0127 and 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 20120013987) in view of Minamino et al. (JP 2008-197320).
Oki discloses the above but is silent to the addition of silica nanoparticles.
Minamino discloses a phase-separated antiglare coating.  With respect to the silica nanoparticles, Minamino discloses that silica nanoparticles dispersed within the phase-separating composition allows for further suppression of glare (para. 0065).  As such, it would have been obvious to one of ordinary skill in the art to add silica nanoparticles to the composition and specifically, part of the curable component, in order to further suppress glare.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/651766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film having less than .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20090279176).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783